Order of disposition, Family Court, New York County (Sheldon M. Rand, J.), entered on or about December 19, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed an act which, if committed by an adult, *196would constitute the crime of sexual abuse in the first degree, and placed her on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to any alleged inconsistencies in the victim’s testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Mazzarelli, J.E, Ellerin, Nardelli, Gonzalez and Catterson, JJ.